Citation Nr: 0314616	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  94-23 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
including as secondary to the veteran's service-connected 
anal fissure.  

2.  Entitlement to service connection for human 
immunodeficiency virus (HIV) infection.  

3.  Entitlement to service connection for tuberculosis.  

4.  Entitlement to an increased rating for anal fissure, 
currently evaluated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from June 1981 to September 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in March 2001.  


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran has a 
stomach disorder that had its origins in service or that is 
proximately due to or the result of his service-connected 
anal fissure.  

2.  There is medical evidence which reflects that the 
veteran's HIV infection is attributable to a scalpel injury 
or a syphilis infection during service.  

3.  The medical evidence does not show that the veteran now 
has or has ever had tuberculosis.  

4.  The medical evidence shows that the veteran's anal 
fissure was essentially asymptomatic prior to November 13, 
1995.  

5.  The medical evidence shows that the veteran's anal 
fissure has been manifested by periodic recurrences and mild 
to moderate symptomatology since January 1996.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a stomach 
disorder, including as secondary to the veteran's service-
connected anal fissure, are not met.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).  

2.  The criteria for service connection for human 
immunodeficiency virus (HIV) infection are met.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).  

3.  The criteria for service connection for tuberculosis are 
not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

4.  The criteria for a compensable rating for anal fissure 
prior to November 13, 1995, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.20, 
4.114, Code 7336 (2002).  

5.  The criteria for a rating greater than 10 percent for 
anal fissure are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.10, 4.20, 4.114, Code 7336 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
May 1993 rating decision, April 1994 statement of the case, 
and supplemental statements of the case dated through January 
2003, the veteran and his representative were apprised of the 
applicable law and regulations and given notice as to the 
evidence needed to substantiate his claims.  In addition, by 
letter dated in July 2001, the RO explained the provisions of 
the VCAA, gave additional notice of the evidence needed to 
substantiate the claims on appeal, and asked the veteran to 
submit or authorize the RO to obtain additional relevant 
evidence.  That letter also requested that the veteran 
furnish the names and addresses of all health care providers 
who had treated him for any of the claimed disorders; no 
response to the letter has been received from the veteran.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and private medical records, and relevant VA examinations.  
The Board notes that, pursuant to the May 2001 Remand, an 
examination was scheduled to evaluate the veteran's anal 
fissure and claimed stomach disorder; he failed to report for 
that examination and has not indicated a willingness to 
report for another examination.  As discussed in detail 
below, the Board finds that the evidence in this case is 
sufficient to render a determination.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The Board is also satisfied as to compliance with its 
instructions from the prior remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Analysis

Service connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  

Stomach disorder

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.

The service medical records show that the veteran was treated 
in 1982 for complaints of stomach ache; the examiner's 
assessment was rule out viral gastritis.  The remainder of 
the service medical records are negative for any pertinent 
symptoms, clinical findings, or diagnoses.  There is no 
indication in the record that the symptoms noted in 1982 
represented other than an acute and transitory illness that 
resolved without residual disability.  

Although the veteran reported having a history of Crohn's 
disease to the VA examiner in February 1999, the medical 
records do not reflect such a diagnosis.  The treatment 
records do show his complaints of occasional diarrhea and one 
examiner listed an assessment of possible peptic ulcer 
disease.  At his personal hearing in March 2001, the veteran 
testified regarding various gastrointestinal complaints that 
he had had since his separation from service.  However, the 
available medical evidence does not show that the veteran's 
gastrointestinal complaints noted in service were other than 
acute and transitory and resolved without residual 
disability.  Moreover, no examiner has related any current 
stomach disorder to service or to the veteran's anal fissure 
disability.  

In this regard, however, the Board notes that, pursuant to 
the May 2001 Remand, a VA examination was scheduled in order 
to obtain a medical opinion as to the etiology of any current 
stomach disorder.  The Board's consideration of this issue is 
hampered by the veteran's failure to report for the scheduled 
examination.  Information which might have helped 
substantiate his claim is not available.  The Board would 
point out that the duty to assist the veteran is not a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In the absence of medical evidence showing that a current 
stomach disorder is in any way related to the symptoms noted 
in service or is proximately due to or the result of the 
veteran's service-connected anal fissure, service connection 
for such a disorder is not established.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

HIV infection

The service medical records show that the veteran cut a 
finger on a scalpel blade while disposing of contaminated 
waste in December 1987.  Tests for HIV infection prior to 
that date were negative.  The service medical records do show 
that tests during service were positive for syphilis, 
however.  

The post-service medical records show that an HIV test in 
September 1991 was positive.  He has been on various 
treatment regimens since that time.  

The post-service medical records show that the veteran has a 
history of cocaine use, although he has denied using 
intravenous cocaine or other intravenous drugs.  

Pursuant to the Board's May 2001 Remand, an examination was 
scheduled to obtain a medical opinion as to the etiology and 
date of onset of the veteran's HIV infection.  The examiner 
evaluated the veteran in December 2001 and also submitted an 
addendum to her initial report in March 2002.  The examiner 
noted the veteran's history of a sexually transmitted disease 
and cocaine abuse, as well as his history of an injury with a 
contaminated scalpel in December 1987.  The examiner opined 
that "It is more likely that the veteran's HIV disease is 
linked to prior drug use and the sexually transmitted disease 
and less likely to be secondary to the accidental exposure to 
a scalpel in 1988 [sic]."  

The Board is cognizant of the law that states that the abuse 
of drugs is to be considered to be willful misconduct, which 
precludes a grant of service connection for a disability 
resulting therefrom.  38 U.S.C.A. § 105 (West 2002).  In this 
case, the medical evidence indicates three possible in-
service sources of the veteran's HIV infection: cocaine 
abuse, an injury with a contaminated scalpel, and sexual 
transmission.  As noted above, the VA examiner opined that 
the scalpel injury was less likely as a cause than the other 
two.  The Board is also aware, however, that it would more 
likely be the intravenous abuse of drugs that might lead to 
an HIV infection, rather than the ingestion of the drug, and 
that the veteran has testified that he has not used 
intravenous drugs.  Accepting the veteran's testimony as 
truthful, therefore, would seem to lessen the likelihood that 
his cocaine abuse caused the HIV infection, despite the March 
2002 VA examiner's opinion.  

Nevertheless, because the exact cause of the veteran's HIV 
infection cannot be known and because there are two plausible 
sources for the infection, neither of which would not 
constitute a bar to a grant of service connection, the Board 
finds that the evidence is at least equally balanced on this 
issue.  Affording the veteran the benefit of the doubt, 
therefore, the Board concludes that service connection for 
human immunodeficiency virus infection is established.  

Tuberculosis 

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
tuberculosis becomes manifest to a degree of 10 percent 
within 3 years from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

At his personal hearing, the veteran testified that he had 
breathing problems in service and that they have continued 
since his separation from service.  The medical records, 
however, do not reflect any respiratory complaints during 
service or prior to 1993.  Tuberculosis was not shown during 
service or within the first three years after his separation 
from service.  

The record shows that the veteran had a positive tuberculin 
skin test in January 1993 and that he was given antibiotic 
therapy for one year.  There is no evidence that he has ever 
had active tuberculosis, however.  No examiner has indicated 
that the veteran now has or has ever had tuberculosis or that 
he has any residuals of that disease.  

Lacking medical evidence that the veteran has tuberculosis, 
or that he has ever had tuberculosis, service connection for 
that disorder is not established.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim and that, therefore, the 
provisions of § 5107(b) are not applicable.  

Increased rating 

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Although regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claim, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The rating schedule does not specifically provide criteria 
for rating anal fissure.  In such situations, it is 
permissible to evaluate the veteran's service-connected 
disorder under the provisions of the schedule which pertain 
to a closely-related disease or injury which is analogous in 
terms of the function affected, anatomical localization and 
symptomatology.  38 C.F.R. § 4.20.  We conclude that the 
veteran's hemorrhoids is most closely analogous to anal 
fissure, as both produce pain in the anus.

External or internal hemorrhoids, with persistent bleeding 
and with secondary anemia, or with fissures warrants a 20 
percent rating.  A 10 percent evaluation is assigned for 
large or thrombotic hemorrhoids that are irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
For mild or moderate hemorrhoids, a 0 percent rating is 
warranted.  Code 7336.  

The VA and private medical records dated prior to November 
1995 do not mention any symptoms or abnormal clinical 
findings referable to an anal fissure.  An August 1995 VA 
clinic record notes that the veteran complained of loose 
stools, but he denied having had any fever or passing any 
blood.  Probable resolving gastroenteritis was diagnosed.  
The veteran was seen again in October and early November for 
further complaints of rectal pain and bloody diarrhea.  On 
examination, only perianal erythema and pruritis were noted.  

The veteran was hospitalized at a private facility in 
November 1995 after developing some constipation and a 
painful draining area a few days earlier.  He had started 
having fever, chills, and more pain the night before 
admission.  A perianal abscess was diagnosed.  He underwent 
surgical drainage of the abscess.  

Subsequent clinic reports in 1996 note that the veteran was 
using rectal suppositories and cortisone cream to his anal 
area.  The records show that he underwent an anal 
fissurectomy in July 1998.  

On VA examination in February 1999, the veteran stated that 
he still had pain, diarrhea, occasional swelling, and 
difficulty in defecation.  The examiner described an anal 
wound that was oozing and not well healed.  He diagnosed a 
recurrent anal fissure.  

An April 1999 clinic report notes that he still had rectal 
pain and swelling.  

A rating decision in May 1999 assigned a temporary 
100 percent rating for the anal fissure for a period of 
convalescence from November 13, 1995, through December 1995.  
A 10 percent evaluation was assigned, effective January 1, 
1996.  

In January 2001, the veteran complained of rectal area pain.  
The examiner noted slight swelling, but no rashes or 
abscesses; a stool softener was prescribed.  

As noted above, another VA compensation examination was 
scheduled for the veteran in November 2002, but the veteran 
failed to report for that examination.  

The record shows that, following his November 1995 surgery, 
the veteran has periodically complained of rectal area pain 
and swelling.  Although he apparently underwent further 
surgery for anal fissure in July 1998, complete records of 
that treatment are not available because the veteran failed 
to respond to the RO's request for more information, 
including returning a signed release so that the RO could 
request those records.  

At his personal hearing in March 2001, the veteran testified 
that he had severe rectal area pain and that he had had 
numerous abscesses that were drained as an outpatient.  He 
stated that he was taking Percocet for the pain.  

Although the veteran testified to being treated for numerous 
rectal abscesses in recent years, the available medical 
records to not reflect such clinical findings or treatment.  
While the Board does not question the credibility of the 
veteran's testimony, his statements are not corroborated by 
the medical evidence.  The Board's consideration of this 
issue is hampered by incomplete medical records owing to the 
veteran's failure to respond to the RO's request for further 
information.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board must rely on the available medical evidence-
evidence that shows that the disability was essentially 
asymptomatic prior to the 1995 surgery and that the veteran 
had not more than occasional, mild to moderate problems due 
to the service-connected anal fissure subsequent to the 1995 
surgery.  

Accordingly, the Board concludes that, analogizing to the 
criteria for evaluating hemorrhoids, the minimal 
manifestations of the service-connected anal fissure prior to 
November 1995 did not warrant a compensable evaluation.  
Following the surgery, beginning in January 1996, the 
recurrent and continuing nature of the anal fissure 
disability, but producing only mild to moderate symptoms, 
warrants no more than a 10 percent rating.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  


ORDER

Service connection for a stomach disorder, including as 
secondary to the veteran's service-connected anal fissure, is 
denied.  

Service connection for HIV infection is granted.  

Service connection for tuberculosis is denied.  

An increased rating for anal fissure, currently evaluated 
10 percent disabling, is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

